Per Curiam.
In this action, brought to recover moneys expended for the support of a pauper, the issue was whether the pauper had obtained a residence or settlement, under section 3071, G. S. 1913, in the defendant town so as to make that town liable. An examination of the testimony introduced by plaintiff leads to the conclusion that the question of the pauper’s residence or settlement in the defendant town was for the jury, and the court erred when dismissing the case. This being the result it is deemed best not to set out or discuss the testimony. It would not benefit the profession nor aid the parties in another trial.
Order reversed.